TARNOW,
District Judge, concurring in part and dissenting in part.
I concur in Judge Gibbons’s conclusion that there is a question of fact as to whether the “tackling” amounted to excessive force. However. I must respectfully dissent from my colleagues’ disposition of the false arrest claim and from their determi*851nation that the handcuffing did not amount to excessive force. I will first address the issue of false arrest.
I. Officer Keith and the Claim of False Arrest
In focusing its analysis only upon whether Officer Keith had probable cause to arrest Lyons, the majority ignores two critical aspects of this case: the situs of the arrest and the absence of a warrant. “The Fourth Amendment ‘has drawn a firm line at the entrance to the house,’ a threshold which police officers may not cross without a warrant.” Ingram v. City of Columbus, 185 F.3d 579, 586-87 (6th Cir.1999) (quoting Payton v. New York, 445 U.S. 573, 589, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980)). At the time of Lyons’s arrest, it was clearly established that warrantless arrests occurring inside the home require a showing of probable cause and exigent circumstances. See Payton, 445 U.S. at 590, 100 S.Ct. 1371. As explained by the Payton Court:
To be arrested in the home involves not only the invasion attendant to all arrests but also an invasion of the sanctity of the home. This is simply too substantial an invasion to allow without a warrant, at least in the absence of exigent circumstances, even when it is accomplished under statutory authority and when probable cause is clearly present.
Id. at 588-89, 100 S.Ct. 1371 (quoting United States v. Reed. 572 F.2d 412, 423 (2d Cir.1978)). See also Welsh v. Wisconsin, 466 U.S. 740, 748, 104 S.Ct. 2091, 80 L.Ed.2d 732 (1984) (“It is axiomatic that the ‘physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed.’ ”) (quoting United States v. United States Dist. Court, 407 U.S. 297, 313, 92 S.Ct. 2125, 32 L.Ed.2d 752 (1972)); Silverman v. United States, 365 U.S. 505, 512 n. 4, 81 S.Ct. 679, 5 L.Ed.2d 734 (1961) (“A sane, decent, civilized society must provide some ... oasis, some shelter from public scrutiny, some insulated enclosure, some enclave, some inviolate place which is a man’s castle.”) (quoting United States v. On Lee, 193 F.2d 306, 315-16 (2d Cir.1951) (Frank, J., dissenting)). Warrantless searches and seizures occurring inside the home are presumptively unreasonable. Payton, 445 U.S. at 586,100 S.Ct. 1371.
The Supreme Court recently reiterated the Payton rule in Kirk v. Louisiana, 536 U.S. 635, 638, 122 S.Ct. 2458, 153 L.Ed.2d 599 (2002). Additionally, the rule is understood in the Sixth and other U.S. Circuits, and under Ohio law. See Martin v. Mitchell. 280 F.3d 594, 607 (6th Cir.2002); Ingram, 185 F.3d at 587; U.S. v. Morgan, 743 F.2d 1158, 1161 (6th Cir.1984); Cleveland v. Shields, 105 Ohio App.3d 118, 663 N.E.2d 726, 728 (Ohio Ct.App.1995); and Duncan v. Storie, 869 F.2d 1100, 1102 (8th Cir.1989). See also Loria v. Gorman. 306 F.3d 1271 (2d Cir.2002). and Hegarty v. Somerset County, 53 F.3d 1367 (1st Cir. 1995) (both analyzing warrantless home arrests in the context of qualified immunity). The burden of proving exigency is upon the government. Morgan. 743 F.2d at 1162.
The majority reasons that, as long as probable cause exists for any of the three offenses with which Lyons was charged— obstructing official business, assault, and resisting arrest — the arrest was lawful and the Court’s analysis is complete. The majority found there was probable cause to arrest Lyons for obstructing official business. Because the arrest occurred in the home, this reasoning, which omits any analysis of exigent circumstances, is incorrect. In addition. I disagree with the majority’s finding that Officer Keith had probable cause to arrest Lyons for obstructing official business.
A conviction for obstructing official business under either the Xenia Ordinance or *852the Ohio Code requires a showing of (1) the performance of an unprivileged act, (2) done with the purpose of preventing, obstructing, or delaying the performance by a public official of any authorized act within his or her official capacity, and (3) which hampers or impedes the public official in the performance of lawful duties. See Xenia. Ohio. Ordinance § 608.06; Ohio Rev. Code Ann. § 2921.31. Under Ohio law, an unprivileged act means an affirmative act which interrupts police business. See City of Hamilton v. Hamm, 33 Ohio App.3d 175, 514 N.E.2d 942, 943-44 (Ohio Ct.App. 1986).
The majority, finding that Lyons committed an unprivileged act, reasons:
The complete picture after all includes more than just Lyons’ refusal to provide information: it also includes profanity-laced yelling and finger-pointing at the officer, as well as the disruptive character of her speech — i.e. its volume, demeanor, etc.... Add to this Lyons’ simultaneous refusal either to let Keith take Aiesha down to the station or to answer Keith’s questions about Aiesha, and it becomes clear that Lyons’ uncooperative and hostile behavior would give a reasonable officer cause to believe that an arrest for obstructing official business was appropriate.
It is important to note that, under Lyons’s version of the events, she never affirmatively gave Officer Keith permission to enter her home. Rather, Officer Keith entered the home behind Aiesha, and Lyons was shocked to find her there. Even if this Court assumes that Lyons’s lack of objection to Officer Keith’s entry amounted to consent, the majority omits the fact that Lyons told Officer Keith to leave her home after Officer Keith refused to provide further background information and before Lyons went to take her blood pressure medication. Until that point, she had done nothing except refuse to provide information, which does not amount to an obstruction of justice under Ohio law. See State v. Collins, 88 Ohio App.3d 291, 623 N.E.2d 1269, 1270 (Ohio Ct.App.1993), overruled on other grounds by State v. Tolliver, 1996 WL 715438 (Ohio Ct.App. Dec.13, 1996); see also Simmons v. United States, 390 U.S. 377, 394, 88 S.Ct. 967, 19 L.Ed.2d 1247 (1968) (one cannot be penalized for exercising her constitutional rights).
Thus, Lyons revoked her consent before most of the events constituting an affirmative act occurred. Because Officer Keith had no warrant, she had no official right to remain in Lyons’s home after Lyons ordered her to leave. Cf Painter v. Robertson, 185 F.3d 557, 567 (6th Cir.1999); State v. Rojas, 92 Ohio App.3d 336, 635 N.E.2d 66, 67 (Ohio Ct.App.1993) (both explaining that an individual may limit or revoke consent to a search). It follows then, that the events which occurred after Lyons directed Officer Keith to leave cannot fairly be used to establish an affirmative act which interrupted police business. Since Lyons did not commit an affirmative act which interrupted police business, there is no need to determine whether the second and third requirements for the offense of obstruction were met.
Furthermore, the government made no showing of exigency. The phrase “exigent circumstances,” in conjunction with an arrest occurring in the home, “refers to a situation where the inevitable delay incident to obtaining a warrant must give way to an urgent need for immediate action.” Morgan, 743 F.2d at 1162. Exigent circumstances have been found to exist where officers are engaged in hot pursuit; the suspect presents an immediate threat to the safety of the officer or society; or the suspect is about to escape. Id. at 1162-63. Accepting as true Lyons’s version of the events, I do not believe any reasonable *853officer could have concluded there was an “urgent need” to arrest her. See id. at 1162.1
Moreover, in Welsh, 466 U.S. at 753, 104 S.Ct. 2091, the Supreme Court explained that “an important factor to be considered when determining whether any exigency exists is the gravity of the underlying offense for which the arrest is being made.” The Court noted that the exigent circumstances exception to the warrant requirement should rarely be sanctioned when the underlying offense is minor. Id.See also Payton, 445 U.S. at 576, 100 S.Ct. 1371 (limiting the exigent circumstances exception to felony cases).
None of the offenses with which Lyons was charged are sufficiently grave or violent to allow the police to ignore the warrant requirement. See City of Xenia, Ohio, General Offenses Code §§ 608.06, 608.08, & 636.02 (defining each of the charged offenses as misdemeanors). Because the arrest was not lawful, Lyons had the right to resist the arrest. See City of Xenia, Ohio, General Offenses Code § 608.08(b) (making “lawful arrest” an element of the crime of resisting arrest); see also State v. Campana, 112 Ohio App.3d 297, 678 N.E.2d 626, 629 (Ohio Ct.App. 1996) & Elyria v. Tress, 73 Ohio App.3d 5, 595 N.E.2d 1031, 1034 (Ohio Ct.App.1991) (both explaining that, where a statute makes “lawful arrest” an element of the crime of resisting arrest, an individual may resist an unlawful arrest).2 Therefore, Officer Keith is not entitled to qualified immunity.3
II. Officer Foubert and the Claim of Excessive Force
The right of individuals to be free from excessive force during an arrest was also clearly established at the time of Lyons’s arrest. See Graham v. Connor, 490 U.S. 386, 394, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). As noted by Judge Sutton, this inquiry turns upon the objective reasonableness of the officer’s conduct and depends upon the following factors: “the severity of the crime at issue, whether the *854suspect poses an immediate threat to the safety of the officers or others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396, 109 S.Ct. 1865. See also Ohio Department of Natural Resources (ODNR) Directive § 1(A) (February 5, 2001) (“Force used must be: the most logical, reasonable, and absolutely necessary response under the circumstances.”). Determining whether the amount of force used was reasonable requires a balancing of “ ‘the nature and quality of the intrusion on the individual’s Fourth Amendment interests’ against the countervailing governmental interests at stake.” Graham, 490 U.S. at 396,109 S.Ct. 1865.
In the instant case, the first Graham factor does not favor Judge Sutton’s position because the offenses with which Lyons was charged are not severe. Nor does the second Graham factor bolster his position when viewing the facts in the light most favorable to Lyons. Under her version of the events, the most that she was doing when Officer Foubert charged into the home was standing in close proximity to, and screaming at. Officer Keith. I do not believe, then, that the “tackling” move used by Officer Foubert was “absolutely necessary.” At best, the amount of force used by Officer Foubert was borderline under the ODNR Use of Force Continuum.
Moreover, the fact that Lyons’s physical injuries were not severe is not fatal to her case. In Ingram, 185 F.3d at 597, the Sixth Circuit explained that a plaintiff “may allege use of excessive force even where the physical contact between the parties did not leave excessive marks or cause extensive physical damage.” Section 1983 claims of excessive force encompass emotional harm and do not necessarily require allegations of assault. Id.See also Holmes v. City of Massillon, 78 F.3d 1041, 1048 (6th Cir.1996) (“This court is not insensitive to the mental anguish that can affect a victim of police brutality and we realize that this emotional harm can often be quite difficult to measure in mere monetary terms.”).
One of the cases upon which Judge Sutton relies in concluding that Officer Fou-bert’s action was objectively reasonable is Smith v. Ball State University, 295 F.3d 763 (7th Cir.2002). That case, however, is distinguishable. The plaintiff in Smith was a university student who suffered from juvenile diabetes. He lapsed into diabetic shock while driving his car and drove onto a sidewalk on the university campus. The campus police were dispatched by a campus shuttle bus driver, who reported a possible drunk driver and stated that the vehicle nearly struck several pedestrians. The police then dispatched a student who worked as a parking attendant, and asked him to investigate the situation. The student approached the ear, observed the plaintiff seated in the front, and noted that the car was running. He then tapped on the window, but the plaintiff did not respond. The student contacted police dispatch and told them the plaintiff was incoherent (and may or may not have been intoxicated or on drugs).
Several minutes later, two campus police officers arrived on the scene. After turning off the ignition, they asked the plaintiff to exit the vehicle. The plaintiff did not respond. The officers then forcibly removed the plaintiff from the car. As they were removing him, a third officer arrived on the scene. Because the first two officers were forcibly removing the plaintiff from his car, the third officer believed the officers and the plaintiff were engaged in a *855struggle. He attempted to apply a “knee strike” to the plaintiffs leg but slipped, tackling his fellow officers and the plaintiff. The three officers then held the plaintiffs face to the ground and handcuffed him. When they finally raised the plaintiff to a seated position, one of the officers recognized him from a previous diabetic shock episode.
In determining that the use of force was not excessive, the Seventh Circuit considered the potential threat which a drunk driver poses to public safety. Id. at 770. The court concluded that the third officer had reason to believe his fellow officers and the plaintiff were engaged in a struggle. Id. at 771.
In the instant case, Lyons was in her own home at the time of the arrest and was clearly not a danger to the public. Unlike the non-responsive plaintiff in Smith, Lyons was able to give her own version of events, which contradicts that of Officer Foubert. Under Lyons’s version (which did not have her and Officer Keith rolling around on the floor when Officer Foubert entered the home), she was not a threat to either Officer Keith or Officer Foubert. In any event, she was not the type of threat which would warrant her being “tackled,” or otherwise placed in such a degrading position, in her own home.
Finally, the conclusion that the amount of force used may have been excessive takes into account the unlawfulness of the arrest. I am certainly mindful that the Sixth Circuit has declined to address the issue of whether an unlawful arrest necessarily makes any use of force excessive. See, e.g., Young v. Barrett, 912 F.2d 466 (6th Cir.1990) (unpublished). The plaintiff in Young, however, relied upon Schiller v. Strangis, 540 F.Supp. 605, 617 (D.Mass. 1982), which considered the unlawfulness of the arrest in determining whether the amount of force used was reasonable. Here, the unlawfulness of the arrest may also make the handcuffing excessive. Although it is true that excessive force claims based on unduly tight handcuffing ordinarily require physical injury, this general rule applies where the arrest itself is lawful. See Neague v. Cynkar, 258 F.3d 504, 505 (6th Cir.2001). Without addressing the general issue of whether any degree of force used to effectuate an unlawful arrest is excessive, I believe that, under the circumstances of this particular case, the unlawfulness of the arrest is one more factor which militates against a finding that Officer Foubert is entitled to qualified immunity.
In sum, I concur in Judge Gibbons’s conclusion that Lyons has presented sufficient evidence to raise a question of fact as to whether the “tackling” amounted to excessive force. I dissent from the majority’s determination that the handcuffing did not amount to excessive force. There is a question of fact as to this issue as well.
III. Conclusion
For the reasons stated above. I would affirm the district court’s denial of summary judgment to both officers.

. The Sixth Circuit has observed that, whether exigent circumstances exists is a question for the jury if there is room for difference of opinion. See Ingram v. City of Columbus, 185 F.3d 579, 587 (6th Cir.1999). Here, however, there is no room for a difference of opinion because the government made absolutely no showing of exigency. Since there were no exigent circumstances, it is irrelevant whether Officer Keith had probable cause to arrest Lyons for assault and resisting arrest.


. In City of Columbus v. Fraley, 41 Ohio St.2d 173, 324 N.E.2d 735 (Ohio 1975), the Ohio Supreme Court recognized severe limitations upon the common law right of an individual to resist an unlawful arrest. The Court held. "In the absence of excessive or unnecessary force by an arresting officer, a private citizen may not use force to resist arrest by one he knows, or has good reason to believe, is an authorized police officer engaged in the performance of his duties, whether or not the arrest is illegal under the circumstances.” Id. at 746, 324 N.E.2d 735 (syl. no. 3 by the Court). The court in Elyria v. Tress, 73 Ohio App.3d 5, 595 N.E.2d 1031, 1034 (Ohio Ct. App.1991), pointed out that the Fraley Court did not have before it a resisting arrest statute making lawfulness an element of the crime of resisting arrest.


. This case is distinguishable from City of North Ridgeville v. Reichbaum, 112 Ohio App.3d 79, 677 N.E.2d 1245 (Ohio Ct.App. 1996), in that the arrest in that case occurred outside the suspect’s home. Thus, there would have been no need for the court to determine whether exigent circumstances existed. I, therefore, disagree with the majority’s application of Reichbaum, as well as State v. Merz, 2000 WL 1051837 (Ohio Ct.App. Dec. 13, 1996) to this case. The court’s analysis in Merz failed to include exigent circumstances. Also, the case is distinguishable in that exigent circumstances could have been found because (1) the suspect attempted to flee, and (2) the dogs he allowed to run loose had attacked other people. No similar circumstances existed in this case.